Citation Nr: 9935696	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  96-47 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an effective date earlier than December 1, 
1993, for the award for service connection for chronic 
sinusitis.  

2. Entitlement to an effective date earlier than November 14, 
1995, for a rating in excess of 10 percent for irritable 
bowel syndrome with gastroesophageal reflux disease 
(GERD).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from May 1982 to June 
1985.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a June 1996 rating action 
which denied the veteran's claim of earlier effective dates 
for ratings for chronic sinusitis (30 percent) and irritable 
bowel syndrome with GERD (increased, at that time, from 10 to 
30 percent), maintaining effective dates of December 1, 1993, 
and November 14, 1995, respectively.  An NOD was filed in 
July 1996, and an SOC issued that same month.  In August 
1996, the veteran filed a substantive appeal.  

The Board notes that, during the course of his appeal, the 
veteran had requested a personal hearing.  In a letter from 
the RO to the veteran, dated in July 1998, the veteran was 
instructed to complete and return an enclosed Hearing 
Preference Form within 30 days, or it would be assumed the 
veteran was withdrawing his request for a hearing.  
Apparently no Hearing Preference Form was returned to the RO, 
either within the 30-day period or thereafter.  Subsequently, 
in a November 1998 decision, the Board denied the veteran's 
claims for earlier effective dates for chronic sinusitis and 
irritable bowel syndrome with GERD.  The Board noted in its 
decision that a review of the claims file had not revealed 
that the Hearing Preference Form had been returned, and it 
was assumed, for purposes of the veteran's appeal, that he 
had withdrawn his request for a hearing.  




The veteran appealed the Board's decision, as to the denial 
of his claims, to the United States Court of Appeals for 
Veterans Claims (previously known as the U.S. Court of 
Veterans Appeals).  In that litigation, [citation redacted], the Court issued an 
order on June 9, 1999, granting a Joint Motion for Remand 
filed by the parties, in which the Court vacated the Board's 
decision and remanded the veteran's appeal to the Board.  The 
Court remanded the case to the Board under the authority of 
38 U.S.C.A. § 7252(a) (West 1991 & Supp. 1998).


REMAND

In the present case, we are cognizant that the RO was 
uncertain as to whether the veteran wished to have a hearing 
before a Board member, or RO personnel, or whether he wished 
for his hearing to be conducted at the RO, or in Washington, 
D.C.  Accordingly, the RO sent the veteran a letter in July 
1998, attempting to clarify his hearing request.  When the 
veteran did not respond, the RO concluded that he no longer 
desired a hearing.  The Board so noted, in our subsequent 
November 1998 decision.

VA regulations provide that, upon request, a claimant is 
entitled to a hearing on any issue involved in a claim.  
38 C.F.R. § 3.103(c).  Consistent with the options offered to 
the veteran by the RO in its July 1998 letter, a claimant may 
elect to have a hearing conducted before a Hearing Officer at 
the RO, or before a traveling Member of the Board at the RO, 
or before the Board in Washington, D.C.  In addition, newly 
available technology permits the convening of a hearing 
before a Member of the Board via tele-videoconference, with 
the appellant in the RO and the Board Member in Washington. 
D.C.  A claimant may also elect not to have a hearing at all.




As to a hearing before a Member of the Board, after a date 
for the hearing has been scheduled, a notice of withdrawal 
must be submitted by the veteran, or by his representative 
with the veteran's consent.  Such withdrawal notice must be 
sent to the Director of Administrative Service at the Board, 
in the case of a hearing scheduled to be conducted at the 
Board (38 C.F.R. § 20.702(e)), or to the to the VA official 
who signed the notice of the hearing date, in the case of a 
hearing scheduled to be conducted at the RO (38 C.F.R. 
§ 20.704(e)).  

In this case, no hearing before a Member of the Board had 
been scheduled (indeed, it was never made clear by the 
veteran that he desired a hearing before the Board), and we 
thus respectfully observe that the regulatory provisions 
cited above do not appear applicable.  Nor does the 
regulatory citation noted in the Joint Motion for Remand 
(38 C.F.R. § 20.703(e)) appear to support the remand.  
Nevertheless, the Court's order of June 9, 1999, constituted 
the mandate of the Court, and the Board will effectuate that 
mandate herein.  In order to do so, we find that a remand is 
warranted in this instance to afford the veteran a hearing.  

We emphasize that "[t]he duty to assist in the development 
and adjudication of a claim is not a one-way street."  
Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  If the veteran 
has information important to the adjudication of his claim, 
and he wishes it to be considered, he must make it available.  
This principle applies to his oral testimony, as well.  Thus, 
the veteran is reminded of his obligation to cooperate with 
the RO.  

In view of the foregoing, further appellate consideration 
will be deferred and the case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and request 
clarification on the type of personal hearing he 
wishes.  In the event the veteran wishes a hearing 
before a Member of the Board in Washington, D.C., 
the case should be returned to the Board.


2.  In the event the veteran wishes a Travel Board 
Hearing, the RO should place the case on the 
Travel Board hearing docket and, when appropriate, 
notify the veteran and his representative of the 
place, date, and time of the hearing in accordance 
with 38 C.F.R. §§ 19.76; 20.704(b).  In the event 
the veteran wishes a tele-videoconference hearing 
before a member of the Board, he should be 
scheduled for one as soon as practicable, and, 
again, he and his representative should be 
notified of the place, date, and time of the 
hearing.  In either instance, upon completion of 
the requested development, the case should be 
returned to the Board for further appellate 
consideration, if otherwise in order, following 
appropriate appellate procedures.

3.  If the veteran wishes a personal hearing 
before an RO hearing officer, a hearing should be 
scheduled, and the veteran and his representative 
should be notified of the date, place, and time of 
such hearing.  Upon completion of the hearing, the 
RO should take whatever additional action is 
necessary to accord the veteran due process of law 
and, in the event the decision in either claim 
remains adverse, provide a supplemental statement 
of the case, and thereafter, the case should be 
returned to the Board for further appellate 
review.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


